Hart, J., (after stating the facts.) For the reason here given and the additional reason hereafter given, the chancellor was correct in holding that the Eureka Stone Company was not entitled to assert a lien upon t'he building. It was the surety upon the bond of the principal contractor conditioned for the performance of the contract and the delivery of t'he building free from liens. “One who is a surety for the contractor can not claim a lien for material furnished by him at the request of the contractor. That would enable a man to exact payment for what he had promised should be paid for by another.” Phillips on Mechanics’ Liens, § 43a; Boisot on Mechanics’ Liens, § 753. The chancellor also found that the church paid out the sum of $376.25 in order to complete the building, and judgment was rendered for this amount against the Eureka Stone Company, the surety on the bond of the contractor. The specific claims relied upon by the Eureka Stone Company to release it from liability on the bond are as follows: First. Change of lintels. Second. Metal ceilings. Third. Delay in payments. Fourth. Change in making estimates. Fifth. Extension of time for completion’ of building. Sixth. Payment before. completion of the building. The lintels provided for in t'he original plans and specifications were changed by direction of the architect, and such change was authorized by the terms of the contract. Besides, we do not regard the change as a material one. The contention of appellant that the failure of the church to have t'he metal ceiling on hand discharged the bond is not well taken. The testimony clearly shows that the contractor was not ready for the metal ceiling until June, 1904, three months after the time for the completion of the church had expired; ánd it is further shown that no delay was caused on account of the ceiling. The chancellor found in favor of the church on the facts on both the question of delay in payments and change in the estimates, and, according to the settled rule of this coqrt, his findings of fact will not be disturbed unless against the clear weight of the evidence. A careful consideration of the testimony does not justify a reversal of his findings in that regard. The extension of time for the completion of the building, granted by the church, was done after the expiration of the time in which the building should have been completed, was a mere voluntary act without “any consideration to support it. Therefore it neither added to nor took away any obligations of the bond. Appellant seeks to avoid its liability on the bond because ten per cent, of the contract price was not reserved until completion of the building. This provision is based upon the performance of the terms of the contract by the contractor. In the present. case the contractor abandoned his contract long before the building had been completed. Moreover, the building was not completed until June, 1905, more than one year after expiration of the time of its completion as fixed by the terms of the contract. We are of the opinion that the church was entitled to recover the $376.25, the amount expended by it above the contract .price for the completion of the building after the contractor had abandoned the work. A majority of the court is of the opinion that a mechanics’ lien can not be asserted against a church building. Counsel for the lien claimants contend that the general rule is that a church is subject to a mechanics’ lien under a statute giving such a lien on buildings, unless churches are expressly exempted from the operation of the statute, and that this doctrine is not in conflict with that announced in the case of Grissom v. Hill, 17 Ark. 483. They maintain that the decision in that case was based upon a clause contained in the deed conditioned against alienation, but a contrary interpretation has been placed upon it by this court. In the case of Fordyce v. Woman’s Christian National Lib. Association, 79 Ark. 550, in discussing the case of Grissom v. Hill, the court said: “The clause in the deed above mentioned cut no figure in the case whatever; and what was said in the opinion.as to the effect of the deed was pure surplusage because the trustees acquiesced in the decree rendered in the court - below, and did not appeal.” True, the subject under discussion in the Fordyce case was whether the property of a public charity could be sold under execution, but the principle announced is the same; for our statutes do not make any exception in favor of the property of public charities in regard to execution liens, and it was held in the case of Biscoe v. Thweatt, 74 Ark. 545, and reaffirmed in the case of McDonald v. Shaw, 81 Ark. 235, that a church is a public charity. So, whatever may be the rule elsewhere, it may be considered as settled in this State that a church building is not subject to a mechanics’ lien. Cross-appellants, who are lien claimants, ask for judgment against the Eureka Stone Company, the surety on'the bond of the principal contractor, for the amount of their debt. In the case of Thomas Manufacturing Company v. Prather, 65 Ark. 27, it was held that where a promise is made to one upon a sufficient consideration for the benefit of another, the beneficiary may sue the promisor for a breach of his promise. Hence the right of the lien claimants to recover on the bond depends upon the terms of the contract in connection with the conditions of the bond. The. church is the only obligee named in the bond, and the only -condition contained therein is that the principal contractor shall perform his contract and fulfill the stipulations thereof. The contract, só far as material to determine the liability of the bond for materials furnished, is as follows: “In determining the liability of the sureties on the bond to the materialmen, sentences or parts of sentences must not be considered apart from, what follows and what precedes them.” The intention of the parties is to be, gathered from the whole instrument. If the intention was to secure the payment of materials furnished to the contractor, then the materialmen should recover. If, on the other hand, the fund only secured the church against claims and liens, then it becomes a bond, of indemnity to the church, and materialmen are not entitled to recover. The materialmen base t'heir right to recover upon that clause of the contract which provides that the contractor shall pay all materialmen, but it will be observed that the subject in contemplation of the parties was the protection of the church against liens that might be asserted against the building; for that which immediately precedes as well as that which follows the clause in question manifestly shows that the object in view was to protect the church from the filing of liens, and to provide for their payment in case they were asserted. Article fifteen of the contract, in which the expression in question occurs, is wholly taken up with the subject of liens. It provides that if, from any cause, a lien shall be filed, the amount of such lien may be withheld from the contractor until the claim is satisfied. A subsequent clause provides that the trustees of' the church may settle with such claimants according to their judgment, pay the same without litigation, and that the whole cost of the adjustment shall be borne and paid by the contractor and his bondsmen out of any sums due or to become due the contractor. The expression, “and that the contractor shall pay all artisans, materialmen, etc.,” in connection with what immediately precedes and follows it, can not be construed to mean an express covenant to pay for materials used in the construction of the building. A majority of the court, from a consideration of the provisions of the bond, in connection with the contract it was given to secure, is of the opinion that the bond was taken to indemnify the church from claims that might be asserted against its building, and that it was not made for the benefit of those who might furnish material to be used in the construction of the building. The case of Smith v. Bowman (Utah), 9 L. R. A. (N. S.), 889, contains a clear and instructive discussion of this subject, with a full and complete review of all the authorities. Hence we are of the opinion that neither the materialmen nor the church for their benefit were entitled to recover against the surety on the contractor’s bond. The chancellor erred in holding that a church is subject to a mechanics’ lien, and that part, of the decree of the court fixing q lien on the church building and - the property on which it is situated in favor of lien claimants is reversed. The chancellor, also, erred in rendering judgment in favor of the church for the benefit of the lien claimants against the Eureka Stone Company, a surety on the principal contractor’s bond, and the decree of the chancery court in that respect is reversed. In all other respects the decree is affirmed. Chief Justice Hiee is of the opinion that the bond secures the payment of material furnished to the contractors, and that the materialmen are entitled to recover on said bond because it was made for their benefit as well as to indemnify the church, and therefore dissents from that part of the opinion which holds that the surety on the bond of the contractor is not liable to the lien claimants for the amount of materials furnished by them to the contractor and used in the construction of the building, and concurs in the remainder of the opinion. Mr. Justice Wood and Mr. Justice McCueeoch dissent from that part of the opinion which holds that a church is nol; subject to a mechanics’ lien, and concur in the rest of the opinion.